COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-06-182-CV
 
IN RE ADVENTIST HEALTH
SYSTEMS/SUNBELT, INC.                  RELATOR
D/B/A HUGULEY MEMORIAL
MEDICAL CENTER                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                     CORRECTED
MEMORANDUM OPINION[1]
                                              ------------
The court
has considered relator's petition for writ of mandamus and motion for emergency
stay and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of
mandamus and motion for emergency stay are denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
ANNE GARDNER
JUSTICE
 
PANEL A: CAYCE, C.J.; GARDNER and DAUPHINOT, JJ.
 
CAYCE, C.J., would grant relator=s motion for emergency
stay and request a response.
 




DELIVERED: May 25, 2006




    [1]See
Tex. R. App. P. 47.4.